Citation Nr: 1010566	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1962.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina.  Following a video conference hearing in 
January 2007 before the undersigned Veterans Law Judge the 
Board denied claims of entitlement to service connection for 
prostate cancer, erectile dysfunction, and a hearing loss.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims.  

In September 2009, the Court affirmed the Board's decision 
regarding the claims of entitlement to service connection for 
prostate cancer and erectile dysfunction, and remanded the 
issue of entitlement to service connection for a hearing 
loss.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's February 2008 decision was vacated because the 
Court held that VA had failed to fulfill its duty to assist 
and to notify the appellant under 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2009).  In finding that VA had 
failed to fulfill its duty to assist, the Court noted that 
the appellant had located pertinent records from February 
1998 from the Medical University of South Carolina.  As those 
records have yet to be considered by the RO, further 
development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran 
and request that he identify any 
additional records which he believes VA 
should attempt to secure before rendering 
a decision in his case.  Thereafter, the 
RO must undertake appropriate 
development.  If any records identified 
by the Veteran were prepared or held by 
an entity of the United States Government 
efforts to secure those records must 
continue until it is determined that 
further efforts would be futile.  If, 
however, the RO cannot locate such 
records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, the RO should 
readjudicate the claim of entitlement 
to service connection for a hearing 
loss.  If the claim remains denied, a 
supplemental statement of the case must 
be issued, and the appellant offered an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


